Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment is supported by the original disclosure and overcomes all previous rejections.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim(s) 1-13 nonelected without traverse. Accordingly, claim(s) 1-13 have been canceled. See MPEP 821.01.
Cancel claims 1-13.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 14, 20-24 and 26 s(are) allowable over the closest prior art: by Linden et al. (US 5350798).
Linden (claims, abs., 1:5-10, 3:20-68, Ex.2) discloses a method of adhering comprising matching the modulus of tissues (two substrate) with a tissue bio-adhesive  comprising and a reactive oxalate polymer (comprising softening monomer as plasticizer) that would inherently copolymerize with 2-cyanoacrylate ester monomers (containing crosslinking cyano groups and also a stiffening monomer).  The method implies selection of substrates and determination of (elastic) modulus. 
However, Linden fails to teach the claimed hetero-polymer of amended claim 14.
Therefore, claims 14, 20-24 and 26 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766